I agree with the general rule approved in the opinion allowing good faith purchasers to recover the increased vendible value of land by virtue of their improvements when they are later deprived of the title; but in this case the judgment under which the improving claimants purchased the land that they later improved was adjudged by us in the case of Kidd et al. v. Kidd et al., 276 Ky. 271, 124 S.W.2d 66, to be void because the court in rendering it did not have before it some infant joint owners, and because of which the court had no jurisdiction of their persons. Nevertheless the opinion herein holds that valuable rights may originate and sprout from a void judgment, which I have always been taught was a nullity ab initio, and gave no rights to any one which were acquired in reliance thereon, for, as said by us in our opinion in the case of Bement *Page 447 
v. Commonwealth, 172 Ky. 452, 189 S.W. 466, 468, "A void judgment is no judgment. It has at no time or place any force or effect. It does not give the plaintiff anything or take from the defendant anything." It is easy to conceive that a purchaser at a judicial sale, — though under a voidable and, therefore, erroneous judgment, — may acquire the right to compensation for improvements made on the property purchased by him after being deprived of it by a reversal of the judgment under which he purchased, and especially so when he was permitted to take possession pending the appeal because the judgment was not superseded. In such circumstances there is a well-defined basis for the application of the equitable principle under consideration. But not so when the judgment directing the sale was absolutely void, since in that case "It does not give the plaintiff anything or take from the defendant anything." Bement case, supra.
I am convinced that my stated ground of dissent could be conclusively demonstrated were I to take the time to collate the authorities substantiating it; but, since my purpose is only to state my grounds of disagreement with the majority of the court, I shall not attempt that task. But for the reasons stated I dissent from so much of the opinion as upholds the right of a purchaser at a judicial sale under a void judgment to recover for the increased vendible value of improvements made by him, and for which reason it is my opinion that the judgment should be reversed.